Citation Nr: 1223084	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-16 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Marra, Law Clerk



INTRODUCTION

The Veteran served on active duty from November 14, 1988, to April 13, 1994.  He also had five months and nine days of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Board notes that the Veteran requested a hearing before the Board, which was scheduled for October 2010.  The Veteran failed, however, to report for that hearing.  Accordingly, the Veteran's request for a hearing before a member of the Board is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).

The Board also recognizes that in June 2010 the Veteran spoke with a decision review officer at the RO and expressed his desire to withdraw his appeal.  The RO instructed the Veteran to provide a statement in writing in order to properly withdraw his appeal, and the Veteran received an August 2010 request for a written withdrawal, but no such documentation is present in the claims file.  Accordingly, the Board must proceed with adjudication of the Veteran's claim.  See 38 C.F.R. § 20.204 (b) (2011) (except when made on the record at a hearing, appeal withdrawals must be in writing.)


REMAND

In February 2008, the Veteran applied for VA disability compensation, seeking service connection for sleep apnea secondary to his sinusitis.  (In a February 2009 rating decision, the Veteran was awarded service connection for sinusitis, residual of retention cysts, maxillary sinus.)

In December 2008, the Veteran underwent a VA examination.  The examiner noted the Veteran's statements that he was always congested, had been taking antihistamines for sinus congestion, did not experience frequent infections and used a continuous positive airway pressure (CPAP) machine nightly.  The examiner also noted that the Veteran had extensive oral surgery in June 2008 in an attempt to cure his sleep apnea, but, according to a recent sleep study, was still waking up frequently at night.  The examiner was asked to opine as to whether the Veteran's sinusitis was contributing to or causing his sleep apnea.  The examiner confirmed the Veteran's diagnosis of obstructive sleep apnea, but stated that "the only nasal causes of obstructive sleep apnea are deviated septum, large turbinates and collapse of the nostril."  The examiner concluded that the Veteran did not exhibit these conditions and thus, his sleep apnea was not "caused by or a result of sinusitis."

A review of the Veteran's VA treatment records, specifically an August 2007 VA examination, which documents the Veteran's history of sleep apnea, reflects that the Veteran began complaining of daytime somnolence in 2004, and after undergoing a VA sleep study in 2005, began using the CPAP machine to control his sleep apnea.  The record also reflects a history of deviated septum and enlarged turbinates; two of the three possible "nasal causes" of sleep apnea described in the December 2008 VA examination report.   In March 2004, a VA clinician noted that the Veteran's nasal exam was "consistent with high septal deviation to the R[ight]."  In June 2007, a VA clinician noted that the Veteran's present complaint included a "history of deviated nasal septum."  In October 2007, the Veteran met with a VA oral surgeon who noted that the Veteran had a "partial right nostril passage with enlarged turbinates bilateral."  He also noted that the Veteran had a "slight septal deviation to the left."  In August 2007, a VA clinician assessed the Veteran as having "slight septal deviation."  

The Board finds that a remand of the matter is warranted because the December 2008 VA examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); 38 C.F.R. § 3.159(c) (4) (2011).  This is so because although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, a medical opinion is considered adequate only "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  See Stefl, 21 Vet. App. at 123 (2007) (quoting Ardison, supra).

In determining whether the Veteran's sleep apnea is secondary to his service-connected sinusitis, the December 2008 VA examiner considered the three "nasal causes of obstructive sleep apnea."  This list by the examiner did not include sinusitis; it included problems for which the Veteran has not been service connected.  Thus, it is unclear as to whether the examiner considered the effects of the Veteran's sinusitis on his sleep apnea.  Further, although the opinion attempted to address the causation aspect of a secondary service connection claim, the possibility of secondary aggravation was not addressed.  See Allen v. Brown, 7 Vet. App. 439 (1995) (which allowed for secondary service connection on an aggravation basis); 38 C.F.R. § 3.310.  An adequate opinion should address the medical probabilities that the Veteran's sleep apnea was caused or made chronically worse by service-connected sinusitis.

Accordingly, on remand, the agency of original jurisdiction (AOJ) should schedule the Veteran for a new VA examination with an ENT physician who should specifically opine as to whether the Veteran's service-connected sinusitis caused or contributed to the Veteran's sleep apnea.  The physician should comment on the possible relationship between the Veteran's sinusitis and history of deviated septum and enlarged turbinates.  The physician should also consider the possibility that the Veteran's sleep apnea began in, or is directly related to, service.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  Upon completion of the above-requested development, the AOJ should arrange for the Veteran to be scheduled for a VA examination by an ENT physician.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  38 C.F.R. § 3.655 (2011).)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.

The examiner should provide an opinion as to whether the Veteran's currently diagnosed sleep apnea is at least as likely as not related to his period of military service.  An opinion should also be provided as to whether service-connected sinusitis has caused or made chronically worse the Veteran's sleep apnea.  In forming these opinions, the physician should address the Veteran's history of deviated septum and enlarged turbinates and comment on any possible relationship between service-connected sinusitis and the development or worsening of a deviated septum and enlarged turbinates.  In other words, the physician should note whether sinusitis has caused or made worse a deviated septum or enlarged turbinates, which in turn caused or aggravated sleep apnea.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder, or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389   (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definitive opinions can be obtained.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request. If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the issues on appeal must be re-adjudicated.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

